
	

113 S659 RS: To reauthorize the Reclamation States Emergency Drought Relief Act of 1991, and for other purposes.
U.S. Senate
2013-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 130
		113th CONGRESS
		1st Session
		S. 659
		[Report No. 113–73]
		IN THE SENATE OF THE UNITED STATES
		
			March 22, 2013
			Mr. Wyden introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			July 15, 2013
			Reported by Mr. Wyden,
			 with an amendment
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To reauthorize the Reclamation States Emergency Drought
		  Relief Act of 1991, and for other purposes.
	
	
		1.Extension of Reclamation
			 States Emergency Drought Relief Act of 1991
			(a)Termination of
			 authoritySection 104(c) of the Reclamation States Emergency
			 Drought Relief Act of 1991 (43 U.S.C. 2214(c)) is amended by striking
			 2012 and inserting 2018.
			(b)Authorization of
			 appropriationsSection 301 of the Reclamation States Emergency
			 Drought Relief Act of 1991 (43 U.S.C. 2241) is amended—
				(1)by striking
			 $90,000,000 and inserting $110,000,000;
			 and
				(2)by striking
			 2012 and inserting 2018.
				(b)Authorization of
			 AppropriationsSection 301 of the Reclamation States Emergency
			 Drought Relief Act of 1991 (43 U.S.C. 2241) is amended by striking
			 2012 and inserting 2018.
			
	
		July 15, 2013
		Reported with an amendment
	
